EXHIBIT 10.4
 

 
LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (this "Agreement") is made and entered into on April
____, 2008 between the stockholder set forth on the signature page to this
Agreement (the "Holder") and  American Business Holdings, Inc., a Delaware
corporation (the "Company").


RECITALS
          


A.           The Company has determined that it is advisable and in its best
interest to enter into that certain Securities Purchase Agreement dated the date
hereof (the "Securities Purchase Agreement") with the Purchasers named therein
(the "Purchasers"), pursuant to which the Company will issue and sell in a
private offering securities of the Company (the "Offering").  Capitalized terms
used and not otherwise defined herein that are defined in the Securities
Purchase Agreement will have the meanings given such terms in the Securities
Purchase Agreement.


 
B.           It is a condition to the Purchasers' respective obligations to
close under the Securities Purchase Agreement and provide the financing
contemplating by the Offering that each Holder execute and deliver to the
Company this Agreement.


C.           In contemplation of, and as a material inducement for the
Purchasers to enter into, the Securities Purchase Agreement, the Holder and the
Company have each agreed to execute and deliver this Agreement.


NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:


1.           Effectiveness of Agreement.  This Agreement shall become null and
void if the Securities Purchase Agreement is terminated prior to closing.


The Holder has independently evaluated the merits of its decision to enter into
and deliver this Agreement, and Holder confirms that it has not relied on the
advice of the Company or any other person.


2.           Representations and Warranties.  Each of the parties hereto, by
their respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.  
 
 

--------------------------------------------------------------------------------


 
 
Holder hereby represents and warrants that all shares of Common Stock, or any
economic interest therein or derivative therefrom, that it beneficially owns (as
determined in accordance with Section 13(d) of the Exchange Act) (collectively
referred to as the “Holder’s Shares”) shall be subject to the restrictions set
forth in this Agreement.


3.           Tax Liability.  Holder hereby represents and warrants for the
benefit of the Purchasers that in the event the Company is required to pay
additional income taxes for fiscal years ending on or before May 31, 2007,
Holder shall immediately reimburse the Company for Holder’s pro rata share of
such payments.
 
4.           Lockup.  From and after the date of this Agreement and through and
including  the twelve month anniversary of the Closing Date under the Securities
Purchase Agreement (the "Lockup Period"), Holder irrevocably agrees it will not
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or otherwise transfer or dispose of, directly or indirectly, or
announce the offering of, any of its Holder’s Shares (including any securities
convertible into, or exchangeable for, or representing the rights to receive,
Holder’s Shares).  In furtherance thereof, the Company will (x) place a stop
order on all Holder’s Shares, (y) notify its transfer agent in writing of the
stop order and the restrictions on such Holder’s Shares under this Agreement and
direct the transfer agent not to process any attempts by the Holder to resell or
transfer any Holder’s Shares in violation of this Agreement.
   
5.           Reliance. Holder acknowledges that the Company is relying upon the
agreements of Holder contained herein, and that the failure of Holder to perform
the agreements contained herein could have a detrimental effect upon the
Company.  Accordingly, Holder understands and agrees that Holder’s agreements
herein are irrevocable.


6.           Third-Party Beneficiaries.  The Holder and the Company acknowledge
and agree that this Agreement is entered into for the benefit of and is
enforceable by the Purchasers and their successors and assigns.


7.           No Additional Fees/Payment.  Other than the consideration
specifically referenced herein, the parties hereto agree that no fee, payment or
additional consideration in any form has been or will be paid to the Holder in
connection with this Agreement.


8.           Enumeration and Headings.  The enumeration and headings contained
in this Agreement are for convenience of reference only and shall not control or
affect the meaning or construction of any of the provisions of this Agreement.
 


9.           Counterparts.  This Agreement may be executed in facsimile and in
any number of counterparts, each of which when so executed and delivered shall
be deemed an original, but all of which shall together constitute one and the
same agreement.


10.          Successors and Assigns.  This Agreement and the terms, covenants,
provisions and conditions hereof shall be binding upon, and shall inure to the
benefit of, the respective heirs, successors and assigns of the parties hereto.


2

--------------------------------------------------------------------------------


 

 
 11.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable for any reason, such provision will be conformed to
prevailing law rather than voided, if possible, in order to achieve the intent
of the parties and, in any event, the remaining provisions of this Agreement
shall remain in full force and effect and shall be binding upon the parties
hereto.
 
    12.           Amendment.  This Agreement may not be amended or modified in
any manner except by a written agreement executed by each of the parties hereto
if and only if such modification or amendment is consented to in writing by the
Purchasers holding a majority in interest of the Securities issued or issuable
under the Securities Purchase Agreement.
 
    13.           Further Assurances.  Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
    14.           No Strict Construction.  The language used in this Agreement
will be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
    15.           Remedies.  The Company and the Purchasers shall have the right
to specifically enforce all of the obligations of the Holder under this
Agreement (without posting a bond or other security), in addition to recovering
damages by reason of any breach of any provision of this Agreement and to
exercise all other rights granted by law.  Furthermore, the Holder recognizes
that if it fails to perform, observe, or discharge any of its obligations under
this Agreement, any remedy at law may prove to be inadequate relief to the
Company or the Purchasers.  Therefore, the Holder agrees that each of the
Company and the Purchasers shall be entitled to seek temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages and without posting a bond or other security.
 
    16.           Future Cooperation. At any time, and from time to time, after
the signing of this Agreement, Holder will execute such additional instruments
and take such action as may be reasonably requested by the Company to carry out
the intent and purposes of this Agreement.
 
    17.           Governing Law.  This Agreement shall be governed by the
internal laws of the State of New York, without reference to principles of
conflict of laws or choice of laws.
 
 
 
 
3

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement as of
the day and year first above written.



 
Name:
 
Number of shares of Common Stock beneficially owned:
 
 
 
 American Business Holdings, Inc.
 
By________________________________________
Name:
Title:
 


